


110 HR 3613 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3613
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Bilbray
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to make improvements relating to students with
		  disabilities.
	
	
		1.Students with
			 disabilitiesSection 1111(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is
			 amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph
			 (C)—
					(i)in
			 clause (vi), by striking and at the end;
					(ii)in
			 clause (vii), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following:
						
							(viii)ensures that both the participation and
				performance of students with disabilities utilizing the reasonable
				accommodations for children with disabilities (as defined in section 602(3) of
				the Individuals with Disabilities Education Act (20 U.S.C. 1401(3))), or the
				modifications for children with disabilities they regularly use in daily
				classroom instruction as documented in their individualized education program
				or their plan under section 504 of the Rehabilitation Act of 1973 (29 U.S.C.
				794), are counted for the purposes of determining adequate yearly
				progress.
							;
				and
					(B)in subparagraph
			 (D)—
					(i)by
			 redesignating clauses (i) and (ii) as (ii) and (iii), respectively; and
					(ii)by
			 inserting before clause (ii) (as so redesignated) the following:
						
							(i)shall ensure that students with
				disabilities who take the academic assessments on which adequate yearly
				progress is based and who utilize the reasonable accommodations for children
				with disabilities (as defined in section 602(3) of the Individuals with
				Disabilities Education Act (20 U.S.C. 1401(3))), or the modifications for
				children with disabilities they regularly use in daily classroom instruction as
				documented in their individualized education program or their plan under
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), are counted for
				the purposes of determining adequate yearly progress for a school;
							; and
					(2)in paragraph
			 (3)(C)—
				(A)in clause (xiv) by
			 striking and at the end;
				(B)in clause (xv) by
			 striking the period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(xvi)ensure that both the participation and
				performance of students with disabilities utilizing the reasonable
				accommodations for children with disabilities (as defined in section 602(3) of
				the Individuals with Disabilities Education Act (20 U.S.C. 1401(3))), or the
				modifications for children with disabilities they regularly use in daily
				classroom instruction as documented in their individualized education program
				or their plan under section 504 of the Rehabilitation Act of 1973 (29 U.S.C.
				794), are counted for the purposes of determining adequate yearly
				progress.
						.
				
